          Case 5:21-cv-01992-EJD Document 30 Filed 07/08/21 Page 1 of 2




 1
 2

 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
10

11                                            Case No. 5:21-cv-01992-EJD
     TERRI BRUSCHI, individually and on
12   behalf of all others similarly situated, CLASS ACTION
13                           Plaintiff,           [PROPOSED] ORDER GRANTING
                                                  JOINT ADMINISTRATIVE
14   v.                                           MOTION TO TRANSFER CASE
                                                  TO MDL
15   GOOGLE, LLC and GOOGLE
     PAYMENT CORP.,                               Courtroom: 4 – 5th Floor
16
                             Defendants.          Honorable Edward J. Davila
17

18

19

20

21

22

23

24

25

26

27

28

            [PROPOSED] ORDER GRANTING JOINT ADMINISTRATIVE MOTION TO TRANSFER CASE TO MDL
         Case 5:21-cv-01992-EJD Document 30 Filed 07/08/21 Page 2 of 2




 1         On June 22, 2021, Plaintiff Terri Bruschi and Defendants Google LLC and
 2   Google Payment Corp., submitted a Joint Administrative Motion to Transfer Case to
 3   MDL pursuant to Civil Local Rule 7-11. The Court, having considered the record, the
 4   Administrative Motion, and for good cause appearing, hereby GRANTS the motion.
 5         IT IS ORDERED that Bruschi v. Google, LLC, et al., Case No. 21-cv-01992-
 6   EJD, filed in this District on March 22, 2021, is transferred to In re Google Play Store
 7   Simulated Casino-Style Games Litig., MDL No. 3001 (N.D. Cal.), for coordinated or
 8   consolidated pretrial proceedings.     The Clerk is directed to transfer this action
 9   to associate this action as a member case in MDL No. 3001. The Clerk of the Court
10   shall close the case.
           IT IS SO ORDERED
11

12   Dated: July 8, 2021

13
                                                   ______________________________
14                                                 HON. EDWARD J. DAVILA
                                                   United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

           [PROPOSED] ORDER GRANTING JOINT ADMINISTRATIVE MOTION TO TRANSFER CASE TO MDL
